Citation Nr: 0736901	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  02-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1974 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO).  The New York, New York, RO 
has maintained jurisdiction over the veteran's case 
throughout the pendency of this appeal.

The veteran provided testimony at a hearing held before a 
hearing officer at the RO in April 1999.  A transcript of 
that hearing has been associated with her claims folders.

In a decision issued in December 2002, the Board denied the 
veteran's claim for an increased rating for a left knee 
disability and she appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  In November 2003, 
during the pendency of her appeal to the Court, her 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision in part and remand the case for further development 
and readjudication.  The Court granted the joint motion in a 
November 2003 order and returned the case to the Board for 
compliance with the directives specified.  

In June 2004 and April 2006, the Board remanded the case to 
the agency of original jurisdiction (AOJ) for additional 
development.  

In October 2007, the veteran submitted additional pertinent 
evidence that was not initially reviewed or considered by the 
AOJ prior to issuing its February 2007 supplemental statement 
of the case (SSOC).  She also submitted an "Additional 
Evidence Response Form" requesting that her claim be 
remanded to the AOJ for review of this additional evidence.  
See 38 C.F.R. § 20.1304(c) (2007).  

In the Board's December 2002 decision, it was noted that 
correspondence received from the veteran suggested she might 
be seeking a total disability rating based on individual 
unemployability (TDIU).  The Board referred this matter to 
the RO for clarification and appropriate consideration in 
December 2002 and in June 2004, but it does not appear that 
any action has been taken.  Additional evidence received in 
October 2007 includes a September 2007 statement from a 
private physician opining that the veteran is unemployable 
due to cervical spine and knee disabilities.  Service 
connection is in effect fro cervical spine and knee 
disabilities.  The TDIU issue is once again referred to the 
AOJ for adjudication.

This appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

In October 2007, the Board received additional evidence that 
was not initially considered by the AOJ.  This evidence 
includes private medical records, which indicate the veteran 
underwent arthroscopic surgery on her left knee in August 
2007.  In addition, she submitted statements from co-workers, 
friends, and her daughter attesting to the severity of her 
left knee disability.

When the Board receives pertinent evidence that was not 
initially considered by the AOJ, generally the evidence must 
be referred to the AOJ for review.  
38 C.F.R. § 20.1304(c).  An exception is made if this 
procedural right is waived by the veteran, or if the Board 
determines that the benefit or benefits to which the evidence 
relates may be fully allowed on appeal without such referral.  
Id.  Such a waiver must be in writing or, if a hearing on 
appeal is conducted, the waiver must be formally and clearly 
entered on the record orally at the time of the hearing.  Id.  
Evidence is not pertinent if it does not relate to or have a 
bearing on the issue or issues on appeal.  Id.  

In this case, the additional evidence is pertinent because it 
relates to the veteran's left knee disability.  Since she 
requested that this claim be remanded to the AOJ for initial 
consideration of this evidence, this must be done before the 
Board can consider her appeal.  

In addition, the evidence indicates that the veteran's left 
knee disability has gotten worse since the most recent VA 
examination, which was conducted in September 2006.  A new 
examination is required where there is evidence that the 
disability has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  So a remand is 
also required so that another VA examination can be 
scheduled.  

The September 2007 statement from the private physician 
suggests that the knee disability may cause marked 
interference with employment.  As such the claim must be 
referred to the appropriate VA officials for consideration of 
an extraschedular rating.  38 C.F.R. § 3.321(b) (2007); See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (the Board is not 
permitted to consider an extraschedular rating in the first 
instance; rather, the Board is required to refer the claim to 
those officials who possess the delegated authority to assign 
such a rating); see also Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); see also Spurgeon v. Brown, 10 Vet. App. 194, 
197-8 (1997) (holding that the Board has a duty to assist a 
veteran with the development of evidence in support of 
entitlement to an extraschedular rating). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for another VA 
medical examination to assess the severity 
of her left knee disability.  

The claims folder is to be made available 
to the examiner, and the examiner is asked 
to indicate that he or she has reviewed 
the claims file for the veteran's 
pertinent medical history.  A copy of this 
remand should also be provided.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (measured in degrees, with normal 
range of motion specified too), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner must determine whether there 
are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
incoordination or flare-ups, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms "flare-up" or when the 
left knee is used repeatedly over a period 
of time.  And this determination also 
should be portrayed, if feasible, in terms 
of the degree of additional range of 
motion loss due to these factors.

The examiner should also clarify whether the 
veteran has any instability or subluxation of 
the right knee and, if she does, specify its 
severity (e.g., slight, moderate or severe).

In addition the examiner should comment on the 
impact of the knee disability on the veteran's 
employment or ability to be employed.  The 
examiner should specifically opine as to 
whether the disability causes marked 
interference with employment.

2.  Refer the claim to the Director of 
VA's Compensation and Pension Service or 
the Undersecretary for Benefits for 
consideration of an extraschedular rating 
in accordance with 38 C.F.R. § 3.321(b).

3.  Readjudicate the veteran's claim in 
light of all evidence received since the 
last SSOC.  If the claim is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

